                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                               CASE NO: 2:93-cr-102-FtM-29UAM

ROBERT UPSHAW


                         OPINION AND ORDER

       This matter comes before the Court on defendant’s Motion to

Reduce Sentence Pursuant to The First Step Act of 2018 (Doc. #1259)

filed on July 30, 2019, by and through counsel.      The government

filed an Opposition (Doc. #1263) on August 27, 2019, opposing a

reduction in defendant’s sentence.      For the reasons set forth

below, the motion is granted.

                                 I.

       On December 10, 1993, defendant Robert Upshaw (Upshaw or

defendant) was convicted by a jury of conspiracy to possess with

intent to distribute crack and powder cocaine in violation of 21

U.S.C. § 841(a)(1) and § 846.   According to the Presentence Report,

defendant obtained approximately 120 grams of crack cocaine on a

monthly basis, and sold at least 3 kilograms of crack cocaine

during his participation in the offense.       (Doc. #1255, ¶ 21.)

Given the quantity of crack cocaine, the statutory penalty was a

mandatory ten years imprisonment to life imprisonment.      (Id., ¶

84.)   As the Eleventh Circuit summarized:
        In 1993, a jury found Upshaw guilty of one count of
        conspiracy to possess with intent to distribute
        cocaine base. At his original sentencing, the district
        court held Upshaw accountable for 3 kilograms of
        cocaine base. Using this drug quantity, Upshaw's base
        offense level under U.S. [Sentencing Guidelines
        Manual] § 2D1.1(c)(3) (1993) was 38. However, because
        Upshaw had two prior qualifying felony convictions,
        Upshaw was designated a career offender.[ ]

        The career offender provision, U.S.S.G. § 4B1.1,
        instructs the district court that, “[i]f the offense
        level for a career criminal from the table below is
        greater than the offense level otherwise applicable,
        the offense level from the table below shall apply.”
        U.S.S.G. § 4B1.1 (1993). Upshaw's base offense level
        under the career offender guideline table was 37, §
        4B1.1(A) (1993), which with his criminal history
        category of VI yielded a guidelines range of 360 months
        to life imprisonment. However, pursuant to § 4B1.1,
        the district court applied the greater offense level,
        38,   from  §   2D1.1(c)(3)   to   calculate   Upshaw's
        guidelines range. With a total offense level of 38 and
        a criminal history category of VI, Upshaw's guidelines
        range was 360 months to life imprisonment. The
        district court imposed a 360-month sentence.

United States v. Upshaw, 362 F. App’x 118, 119 (11th Cir. 2010)

(footnote omitted).

     On appeal, defendant’s sentence was affirmed, even though it

violated Apprendi v. New Jersey, 530 U.S. 466 (2000) and was plain

error for this reason, because the error did not affect his

substantial    rights.   (Doc.   #831-1,   pp.   24-26,   29-31.)   The

Eleventh Circuit noted that defendant never suggested that he was

responsible for less than 50 grams of cocaine base, the threshold

amount for a sentence within the range of 10 years to life at that

time.    (Doc. #831-1, p. 30.)    Defendant’s subsequent motions to

modify his sentence pursuant to 18 U.S.C. § 3582 and Amendments


                                  2
668, 706, 750, and 782 were all denied.             (Docs. ## 1015, 1112,

1151, 1219, 1235.)

                                       II.

     In 2010, Sections Two and Three of the Fair Sentencing Act of

2010 (FSA of 2010) lowered statutory penalties for certain offenses

involving crack cocaine by raising the triggering amounts for

enhanced penalties.    FSA of 2010, Pub. L. No. 111-220, §§ 2–3, 124

Stat. 2372, 2372.    Specifically, the statute reduced the disparity

between the quantities of crack cocaine and cocaine required to

trigger   the   statutory    penalties       prescribed   by   21   U.S.C.   §§

841(b)(1) and 960(b).       Id. § 2.    Section 2 of the Fair Sentencing

Act changed the quantity of crack cocaine necessary to trigger a

10-year mandatory minimum from 50 grams to 280 grams.                   Id. §

2(a)(1)-(2).    See 21 U.S.C. § 841(b)(1)(A)(iii).

     In 2018, the First Step Act (FSA of 2018) made sections two

and three of the FSA of 2010 retroactively applicable to defendants

who were sentenced for a covered drug offense on or before the FSA

of 2010’s enactment on August 3, 2010.            FSA of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5194.

                                           III.

     The Court starts with the proposition that a district court

has no inherent authority to modify a defendant’s sentence, but

rather may do so “only when authorized by a statute or rule.”

United States v. Puentes, 803 F.3d 597, 606 (11th Cir. 2015).                See



                                       3
also Dillon v. United States, 560 U.S. 817, 824 (2010).         As

relevant to this case, 18 U.S.C. § 3582(c) gives the district court

the authority to “modify an imposed term of imprisonment to the

extent. . .expressly permitted by statute. . . .”      18 U.S.C. §

3582(c)(1)(B).   The parties in this case dispute whether the First

Step Act is such a statute.

     The United States Probation Office filed a Memorandum (Doc.

#1255) indicating that defendant is “ineligible” for a reduction

in his sentence.    This is so because retroactive application of

the Fair Sentencing Act would not reduce the applicable penalties

since defendant was held accountable for at least 1.5 kilograms

but less than 5 kilograms of crack cocaine.   Defendant disagrees,

and argues that he is eligible for a reduction because it is the

statute of conviction, not the actual conduct of defendant, that

controls.    The government agrees with the Probation Office’s

position.    The parties also disagree about whether, if defendant

is eligible, the Court should grant a discretionary sentence

reduction.

     To the extent that “eligible” refers to the Court’s authority

(i.e., jurisdiction) to consider defendant’s request, the Court

finds that defendant is eligible under the First Step Act.     The

First Step Act authorizes, but does not require, a district court

to “impose a reduced sentence as if sections 2 and 3 of the [FSA

of 2010] were in effect at the time the covered offense was



                                 4
committed.”       Id.    A “covered drug offense” is a drug offense for

which the “statutory penalties” were “modified” by section two or

three of the FSA of 2010.             Id. § 404(a).

       Defendant was convicted of a “covered drug offense” since the

effect of the FSA of 2010 was to lower the statutory penalty for

conspiracy to possess with intent to distribute cocaine base

involving three kilograms of crack cocaine.                     Thus, the Court

concludes that defendant is eligible to have his case considered

under the First Step Act, i.e., that the Court has jurisdiction

under § 3582(c)(1)(b) to consider defendant’s requested relief.

See United States v. Jelks, 19-10830, 2019 WL 4466870, at *1 (11th

Cir.   Sept.   18,      2019)   (First    Step   Act   available      to       defendant

sentenced as career offender); United States v. Carter, 19-10918,

2019 WL 5295132, at *2 (11th Cir. Oct. 18, 2019) (affirming

district court conclusion that defendant is not eligible for relief

under First Step Act).

                                          IV.

       To   the    extent       that    “eligible”     refers    to        a    merits-

determination,          the   Court     finds,   in    the   exercise           of   its

discretionary authority, that defendant is eligible for (i.e.,

entitled to) relief under the First Step Act, and therefore grants

relief on the merits.           “To qualify as a covered offense under the

First Step Act, the conviction at issue had to have been modified

by Section 2 or 3 of the FSA.”             United States v. Holman, 19-6754,



                                           5
2019 WL 5704227, at *1 (4th Cir. Nov. 5, 2019).                 Here, defendant

has made such a showing.

     If defendant was sentenced today, the drug calculations based

upon the amount of crack cocaine would result in a lower sentencing

guidelines range.       But defendant would continue to be a career

offender,   which   trumps      the    drug   quantity    calculation    of   the

guidelines.     For most defendants, this results in a sentencing

range which would not be lowered by the First Step Act.                 However,

defendant’s career offender status does not have that same effect.

Rather, if defendant was sentenced today, he would be looking at

a drug offense which carries a maximum penalty of 20 years of

imprisonment     (for     a   conspiracy      involving    a    detectable    but

unspecified amount of crack cocaine, 21 U.S.C. § 841(b)(1)(C)); as

a result, his Offense Level as a career offender would be a level

32, and not a level 37.            U.S. Sentencing Guidelines Manual §

4B1.1(b)(3).     Defendant’s criminal history category would remain

Category VI, and the resulting sentencing range would be 210 months

to 262 months.

     Defendant      has       served    approximately          300   months    of

imprisonment.    Defendant is pending release to an RRC on or about

January 21, 2020, and his projected release date from the Bureau

of Prisons is October 13, 2020.               Even considering his prison

disciplinary record, a sentence of time-served plus ten days is




                                         6
appropriate after considering all the factors under 18 U.S.C. §

3553(a).

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1. Defendant’s Motion to Reduce Sentence Pursuant to The First

       Step   Act   of   2018   (Doc.   #1259),   filed   by   counsel,   is

       GRANTED.

     2. Defendant’s previously imposed sentence of imprisonment

       of 360 months is reduced to time served, plus ten (10) days

       followed by a reduced term of supervised release of 3

       years.     Except as otherwise provided, all provisions of

       the judgment dated April 13, 1994 shall remain in effect.

     DONE and ORDERED at Fort Myers, Florida, this              20th      day

of November, 2019.




Copies:
AUSA
Counsel of record
U.S. Probation
U.S. Marshal

Southeast Regional Office
Federal Bureau of Prisons
3800 Camp Creek Parkway, Bldg. 2000
Atlanta, GA 30331




                                    7
